April 8, 2013 Dreyfus Stock Funds -Dreyfus Small Cap Equity Fund Supplement to Summary Prospectus and Statutory Prospectus dated February 1, At a meeting held on February 11, 2013, the Board of Trustees (the "Board") of Dreyfus Stock Funds (the "Trust") approved an Agreement and Plan of Reorganization (the "Agreement") to allow Dreyfus Small Cap Equity Fund (the "Fund") to transfer all of its assets in a tax-free reorganization to Dreyfus/The Boston Company Small Cap Value Fund (the "Reorganization"), subject to approval by the Fund's shareholders.
